Case 2:17-cv-04304-JAK-FFM Document 294-5 Filed 03/13/20 Page 1 of 3 Page ID
                                 #:10590




                      Exhibit 4
Case 2:17-cv-04304-JAK-FFM Document 294-5 Filed 03/13/20 Page 2 of 3 Page ID
                                 #:10591


                 Chart Calculating Number of Days in SST for Students 1-30

Note: When a document indicated just the month and year of a meeting or referral instead of an
exact date, for purposes of the calculations below, the date is listed in the chart using the first day
of the month listed. For example, if the student was listed as having been referred to CST/SST in
April 2019, the chart reflects a referral date of April 1, 2019. The dates for which this assumption
has been made are in italics.

For each date, the chart cites the Bates number of the document where that date was found.

   A               B                    C                    D                E               F
Student    Date of referral     Date of most          Date referred      Days in        Days from
number     to CST/SST           recent CST/SST        for assessment     CST/SST        referral to
                                meeting                                  (referral to   CST/SST until
                                                                         last           referral for
                                                                         meeting)       assessment
1          3/14/2016            12/12/2019            10/15/2019         1310           1310
           OSD8918              OSD8892               OSD8901
2          2/8/2018             8/30/2019             8/30/2019          568            568
           OSD8920              OSD8946               OSD8947
3          9/19/2016            3/1/2020                                 1059
           OSD8958              OSD8951
4          1/15/2019            1/1/2020                                 351
           OSD8979              OSD8971
5          6/18/2019            10/28/2019            10/28/2019         132            132
           OSD8990              OSD8991               OSD8991
6          11/16/2018           1/1/2020                                 411
           OSD9016              OSD9031
7          2/2/2018             1/1/2020                                 698
           OSD9059              OSD9044
8          2/22/2018            11/21/2019            11/21/2019         637            637
           OSD9065              OSD9067               OSD9071
9          4/1/2019             11/6/2019             11/20/2019         233            233
           OSD9084              OSD9080               OSD9088
10         5/24/2019            3/1/2020                                 282
           OSD9108              OSD9108
11         1/31/2019            2/1/2020                                 366
           OSD9131              OSD9126
12         2/9/2018             11/20/2019            11/20/2019         649            649
           OSD9144              OSD9156               OSD9156
13         10/15/2018           12/12/2019            12/12/2019         423            423
           OSD9175              OSD9164               OSD9164
14         5/1/2019             3/1/2020                                 305
           OSD9178              OSD9191
15         2/27/2019            12/17/2019                               293
           OSD9195              OSD9195


                                                  1
Case 2:17-cv-04304-JAK-FFM Document 294-5 Filed 03/13/20 Page 3 of 3 Page ID
                                 #:10592


16        10/1/2019     12/11/2019     12/11/2019     71        71
          OSD9207       OSD9207        OSD9210
17        4/23/2019     3/1/2020                      313
          OSD9220       OSD9216
18        10/1/2019     3/1/2020                      79
          OSD9225       OSD9235
19        8/27/2019     2/1/2020                      158
          OSD9239       OSD9245
20        1/16/2019     2/1/2020                      381
          OSD9247       OSD9252
21        3/15/2019     9/23/2019      9/23/2019      192       192
          OSD9257       OSD9261        OSD9263
22        11/18/2019    2/1/2020                      31
          OSD9266       OSD9271
23        9/16/2019     10/30/2019     10/30/2019     44        44
          OSD9274       OSD9280        OSD9280
24        4/2/2019      3/1/2020                      334
          OSD9285       OSD9290
25        5/8/2019      2/1/2020                      269
          OSD9292       OSD9298
26        1/7/2018      1/28/2020                     751
          OSD9306       OSD9299
27        9/24/2019     12/19/2019                    86
          OSD9307       OSD9310
28        11/22/2019    12/6/2019      12/6/2019      14        14
          OSD9313       OSD9313        OSD9315
29        11/1/2019     3/1/2020                      121
          OSD9320       OSD9324
30        9/24/2019     9/24/2019                     0
          OSD9325       OSD9325
Average                                               362.6     388.4
